
	

114 HR 4819 IH: HEALTHIER Act of 2016
U.S. House of Representatives
2016-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4819
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2016
			Mr. Duncan of Tennessee (for himself, Mr. Roe of Tennessee, Mr. Fleischmann, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Health and Human Services to establish a grant program for States that
			 provide flexibility in licensing for health care providers who offer
			 services on a volunteer basis.
	
	
 1.Short titleThis Act may be cited as the Health for Each American Less fortunate Through Help from medical professionals In Every Rural and impoverished area Act of 2016 or the HEALTHIER Act of 2016.
		2.Grant program for States providing flexibility in licensing for health care providers who offer
			 services on a volunteer basis
 (a)In generalThe Secretary of Health and Human Services shall establish a two-year grant program under which the Secretary awards grants to States that adopt a volunteer health care provider law during the period of the grant program and to States that have adopted such a law before such period.
 (b)Volunteer health care provider lawFor purposes of this section, the term volunteer health care provider law means, a law of a State that permits a health care provider to provide health care services in such State (in this subsection referred to as the volunteer health care provider law State), even though the provider is not licensed in such State to provide such services, if—
 (1)such services are offered and provided in the volunteer health care provider law State solely on a volunteer basis to rural or impoverished areas (as defined by such volunteer health care provider law State) that are located within such State; and
 (2)such provider has an active, unencumbered license to practice in another State and such services are within the scope of practice of such provider (as defined by such volunteer health care provider law State).
				(c)Administrative provisions
 (1)One-time grantA State shall be eligible for not more than one grant under this section. (2)Amount of grantThe amount of a grant awarded a State under this section shall be $1,000,000.
 (d)Additional definitionsFor purposes of this section: (1)Volunteer basisThe term volunteer basis means, with respect to health care services provided by a health care provider, that such services are provided by such provider—
 (A)on behalf of a nonprofit organization, such as a church or charity; (B)without receipt by such provider of compensation (other than reasonable reimbursement or allowance for expenses actually incurred) for providing such services; and
 (C)for a period not to exceed 7 consecutive days. (2)StateThe term State means any of the 50 States and the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, Northern Mariana Islands, and American Samoa.
				(e)Funding from Contingency Fund for State Welfare Programs
 (1)In generalThere is transferred, from amounts appropriated to the Contingency Fund for State Welfare Programs under section 403(b) of the Social Security Act (42 U.S.C. 603(b)) for fiscal year 2017, $56,000,000 to the Secretary of Health and Human Services for the purposes of carrying out the grant program established under subsection (a). Such funds shall remain available for such purposes through fiscal year 2018. Of the funds transferred under this paragraph, any amount that has not been obligated by September 30, 2018, shall be restored to the Contingency Fund for State Welfare Programs.
 (2)Conforming amendmentSection 403(b)(2) of the Social Security Act (42 U.S.C. 603(b)(2)) is amended by inserting , subject to section 2(e)(1) of the HEALTHIER Act of 2016, after there are appropriated.  